DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill Panagos on 01/25/2022.

The application has been amended as follows: 

In The Claims:

1. (Currently Amended) A food and beverage drip guard comprising: An arcuate flexible waterproof diverter member having a length and a width, said diverter member having a top surface and a thermal barrier bottom surface; said top surface having a non-slip work area; said thermal barrier bottom surface being textured to cause the food and beverage drip guard to remain in place when the food and beverage drip guard is positioned over an object; opposed diverter walls extending along the width of the diverter member that are substantially perpendicular to and separated by said top surface; and opposed channels extending along the length of the diverter member.  

2 (Currently Amended) The food and beverage drip guard of claim 1, wherein said area includes raised features arranged on the top surface.  

3. (Currently Amended) The food and beverage drip guard of claim 1, wherein said bottom surface is formed of embossed air pockets. 
 
4. (Currently Amended) The food and beverage drip guard of claim 1, further including a liquid absorbent material insert in said opposed channels.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References such as Chapman (US Patent No. 9,486,072), Padovano (US Patent No. 5,720,226), Kassis (US Patent No. 9,289,015), and Grant (US Pub. No. 2007/0277711) disclose guard devices that have arcuate portions, channels and diverter walls, however, the claims require an arcuate member having diverter walls and channels which the arcuate portions of the prior art clearly lack. Furthermore, the prior art fails to disclose a non-slip work area and thermal barrier bottom surface and as no base reference has been found which discloses the aforementioned features, a modification cannot be made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631